Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 02-11-2020 under new application; which have been placed of record in the file. Claims 1-5 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-11-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki Nozawa (US 20170277128 A1) in view of OKUTSU AKIHIKO et al. (JP 2016057183 A) and ISHIBASHI TAKAYUKI et al. (JP 2018028519 A).

Regarding Claim 1, Toshiyuki Nozawa (US 20170277128 A1) suggests an electronic watch (please see figure 1, paragraph 30, Item 100 ) , comprising: a display surface (paragraph 33, Item 15); a magnetic sensor including a first detection axis and a second detection axis orthogonal to the first detection axis (paragraph 34, item 26, paragraph 45 suggests magnetic sensor detection axis), the first detection axis and the second detection axis being disposed in a plane parallel to the display surface (please see figure 1, item 15 suggests the first detection axis and the second detection axis being disposed in a plane parallel to the display surface per figure 4); and a CPU (figure 7, item 20) configured to a correct an error, due to an offset magnetic Field, included in a detection value of the magnetic sensor (please see paragraph 44, 45 suggests every time magnetic sensor sends geomagnetic components (offset field due to change of orientation or any sudden movements of the electronic watch  detected geomagnetism on detection axis perpendicular each other calculates or determines Azimuth (bearing) angles and displays Azimuth using second hand as due north or (bearings)).
Please notice the prior art of Toshiyuki Nozawa (US 20170277128 A1)  does suggest displaying Azimuth (or bearing) via needle (second hand 13c) please see paragraphs 44, 45, second hand  13c.
However, Toshiyuki Nozawa (US 20170277128 A1)  fails to suggest a CPU configured to a correct an error, due to an offset magnetic Field, included in a detection value of the magnetic sensor, calculate a bearing and magnetic intensity, based on a value acquired by correcting the detection value.
However, prior art of OKUTSU AKIHIKO et al. (JP 2016057183 A) suggests an electronic device (page 4, paragraph 1), comprising: a display surface (page 4, paragraph 3,  figure 1, item 107); a magnetic sensor (page 4, paragraph 3,  figure 1, item 108) including a first detection axis and a second detection axis orthogonal to the first detection axis (page 6, paragraph 2), the first detection axis and the second detection axis being disposed in a plane parallel to the display surface  (page 4, paragraphs 3,  page 5, paragraphs 4,  page 6, paragraphs1, 2, figure 1); and a CPU (page 4, paragraph 3, item 104 processor) configured to a correct an error, due to an offset magnetic Field (please see abstract, page 5, paragraph 1), included in a detection value of the magnetic sensor (please see abstract, page 5, paragraph 1), calculate a bearing and magnetic intensity, based on a value acquired by correcting the detection value (please see page 8, paragraph 2, page 9, paragraph 2, page 10, paragraph 1, page 11, paragraph 1, 2, 4, page 12, paragraph 1, page 17, paragraph 1, page 18, paragraphs 1, 2, suggests calculating a bearing and magnetic intensity, based on a value acquired by correcting the detection value due to change in magnetic field  value or intensity).
Toshiyuki Nozawa (US 20170277128 A1) teaches An electronic watch, comprising: a display surface; a magnetic sensor including a first detection axis and a second detection axis orthogonal to the first detection axis, the first detection axis and the second detection axis being disposed in a plane parallel to the display surface, and CPU. 
OKUTSU AKIHIKO et al. (JP 2016057183 A) teaches a CPU to correct an error, due to an offset magnetic Field, included in a detection value of the magnetic sensor calculate a bearing and magnetic intensity, based on a value acquired by correcting the detection value.
Toshiyuki Nozawa (US 20170277128 A1) does suggest every time magnetic sensor sends geomagnetic components (offset field due to change of orientation or any sudden movements of the electronic watch  detected geomagnetism on detection axis perpendicular each other calculates or determines Azimuth (bearing) angles and displays Azimuth using second hand as due north or (bearings)
Toshiyuki Nozawa (US 20170277128 A1) does not teach a CPU to correct an error, due to an offset magnetic Field, included in a detection value of the magnetic sensor calculate a bearing and magnetic intensity, based on a value acquired by correcting the detection value.
Toshiyuki Nozawa (US 20170277128 A1) contained a device which differed the claimed process by the substitution of a CPU to correct an error, due to an offset magnetic Field, included in a detection value of the magnetic sensor calculate a bearing and magnetic intensity, based on a value acquired by correcting the detection value.
OKUTSU AKIHIKO et al. (JP 2016057183 A) teaches substitution of  a CPU to correct an error, due to an offset magnetic Field, included in a detection value of the magnetic sensor calculate a bearing and magnetic intensity, based on a value acquired by correcting the detection value, and their functions were known in the art to be able to indicate accurately magnetic  north with corrected error and bearing readings with appropriate calibration of the Electronic Device. Toshiyuki Nozawa (US 20170277128 A1) teaching of a CPU to correct an error, due to an offset magnetic Field, included in a detection value of the magnetic sensor calculate a bearing and magnetic intensity, based on a value acquired by correcting the detection value, of OKUTSU AKIHIKO et al. (JP 2016057183 A) and the results would have been predictable and resulted Electronic watch used as compass accurately indicating magnetic north with corrected calculated bearing readings and calibration of the Electronic Device. OKUTSU AKIHIKO et al. (JP 2016057183 A) paragraph .
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 1, prior art of Toshiyuki Nozawa (US 20170277128 A1) in view of Toshiyuki Nozawa (US 20170277128 A1)  fails to suggest calculated magnetic intensity is also displayed.
However, prior art  of ISHIBASHI TAKAYUKI et al. (JP 2018028519 A) does disclose the calculated magnetic intensity is displayed via pointer; please see figure 4, page 15, paragraphs 3, 4 and page 16, paragraph1.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of ISHIBASHI TAKAYUKI et al. (JP 2018028519 A) in teaching of  Toshiyuki Nozawa (US 20170277128 A1) in view of Toshiyuki Nozawa (US 20170277128 A1); displaying  calculated magnetic intensity specifically indication; indicating intensity reading is changed due to offset in magnetic field due to environment, and which obviously alerts watch wearer as  new calculated bearings (Azimuth) and magnetic north being indicated with corrected bearings and intensity displayed.

Regarding Claim 2, Toshiyuki Nozawa (US 20170277128 A1)  does suggest the display surface includes a first pointer configured to indicate the bearing (displaying Azimuth (or bearing) via needle (second hand 13c) please see paragraphs 44, 45, second hand  13c).
ISHIBASHI TAKAYUKI et al. (JP 2018028519 A) suggests second pointer configured to indicate the magnetic intensity ((please see figure 4, page 15, paragraphs 3, 4 and page 16, paragraph1)
OKUTSU AKIHIKO et al. (JP 2016057183 A) suggests CPU causes the first pointer and the second pointer to indicate the calculated bearing and the calculated magnetic intensity, respectively ((please see page 8, paragraph 2, page 9, paragraph 2, page 10, paragraph 1, page 11, paragraph 1, 2, 4, p[ag 12, paragraph 1, page 17, paragraph 1, page 18, paragraphs 1, 2, suggests CPU calculating a bearing and magnetic intensity, based on a value acquired by correcting the detection value due to environmental change in magnetic field  value or intensity).

 Regarding Claim 3, ISHIBASHI TAKAYUKI et al. (JP 2018028519 A) suggest the display surface includes an indicator configured to indicate the magnetic intensity (please see figure 4, page 15, paragraphs 3, 4 and page 16, paragraph1 suggests pointer indicating magnetic intensity)

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
Mishelevich David J et al.   (US-20110004450-A1) disclosure; paragraph 48
Born Jean-Jacques Born et al. (US-5596551-A) disclosure; Col  4, Line 9 to Col. 9, Line 10.
Oliver Robert George et al. (US-9030192-B2) disclosure; Col. 3, Line 33 to Col. 4, Line 55.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-02-2022